By the Court:
In the bill of exceptions there is no specification of the *181particulars in which the evidence is insufficient to justify the findings and decision of the court. We cannot, therefore, review the evidence nor inquire whether it supports the findings; and assuming the findings to be correct, they fully support the judgment. The only alleged error in law specified in the bill of exceptions has not been relied upon in argument here, nor in the brief of counsel, and we infer has been abandoned as untenable.
Judgment affirmed. Remittitur forthwith.